Citation Nr: 1600983	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran has since relocated to Arkansas.

The Board most recently remanded the case in April 2014 for a VA medical nexus opinion.  Unfortunately, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In its April 2014 remand order, the Board instructed the AOJ to schedule the Veteran for a VA psychiatric examination.  The Board specified that if the Veteran failed to appear at the examination, the VA psychiatrist or psychologist should "review the medical evidence of record and provide the Board with the requested opinions."

The evidence of record shows that the Veteran failed to appear at her scheduled VA examination and that the AOJ attempted to locate and contact her at several addresses on file, to no avail.  In December 2014, the AOJ issued a supplemental statement of the case denying the Veteran's claim for service connection.  The AOJ stated that the Veteran failed to report to her scheduled VA examination at the Little Rock VA Medical Center (VAMC) and referred to the AOJ's unsuccessful efforts to locate her.

As an initial matter, the Board commends the AOJ's efforts to locate and contact the Veteran.  However, the Board notes that its April 2014 remand order specifically stated that, should the Veteran fail to appear at her VA examination, the VA psychiatrist or psychologist was to review the claims file and provide an opinion addressing whether the Veteran's psychiatric disorders were as likely as not aggravated by service.  Contrary to its remand order, the Board notes that after the Veteran failed to report to her scheduled examination, the claims file was not referred to a VA psychiatrist or psychologist for review and a nexus opinion.  Therefore, a remand is necessary to obtain a new VA examination and a medical nexus opinion.  See Stegall, 11 Vet. App. at 268.  In light of the unsuccessful efforts made to contact the Veteran, only a file review will be requested. 

On remand, any ongoing VA and private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA psychiatrist or psychologist to review the file and provide the requested opinions.

The examiner is advised that a September 1981 enlistment Report of Medical Examination reflects a psychiatric system within normal limits; however, a January 1982 admission summary noted that the Veteran sought treatment at the mental hygiene clinic and was later hospitalized.  The claims file contains the inpatient treatment notes for her in-service inpatient treatment, as well as pre-service medical treatment (1968 to 1981) and post-service treatment.  

The VA examiner is further advised that the Board finds that the Veteran's psychiatric condition clearly and unmistakably pre-existed service.  The examiner should provide an opinion with regard to each question listed below.

a) Does the evidence of record show that the Veteran's psychiatric disorder, to include paranoid schizophrenia, worsened during service?

b) If the Veteran's psychiatric disorders, to include paranoid schizophrenia, worsened during service, does the evidence of record clearly and unmistakably (obvious and manifest) show that it was not aggravated by service (in other words is it clear and unmistakable that the increase was due to the natural progression of the disease)? 

It would be helpful to the Board for the examiner to discuss what symptoms and their level of severity existed before entry into service, the symptoms and level of severity during service, and the symptoms and level of severity of symptoms after separation. 

The examiner is asked to specifically discuss the clinical significance of the Veteran's testimony and evidence of the fact that she was discharged from a pre-service hospitalization in July 1981 without medication and she had to resume taking medication in-service. 

The examiner is also asked to comment on the February 2006 opinion statement by Dr. Babiak that the Veteran could possibly have been suffering from a bipolar disorder in the 1980s, in light of the Veteran's service which dated from September 1981 to February 1982. 

The examiner is further advised that aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

3. Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for service connection for a psychiatric disorder.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	

						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




